 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDRepco Distributing, Inc. and Glass WarehouseWorkers & Paint Handlers, Local Union No.206, International Brother000d of Painters andAllied • Trades, AFL-CIO. Cases 29-CA-7861and 29-CA-790410 December 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 18 June 1981 Administrative Law JudgeRaymond P. Green issued the attached decision.The General Counsel filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,1 andconclusions2 and to adopt the recommendedOrder.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.MEMBER ZIMMERMAN, dissenting in part.I dissent from my colleagues' adoption of thejudge's decision with respect to two issues. I wouldfind that the Respondent violated Section 8(a)(3)and (1) of the Act on 13 March 19801 by discharg-ing employee Robert Monsky because of his union' In dismissing the allegation that Robert Monsky's discharge violatedthe Act, we agree with the judge that its timing†coming shortly afterMonsky signed a union authorization card†raises a suspicion of a causalconnection However, as the judge correctly points out, a suspicion is notproof Even assuming the Respondent's knowledge of Monsky's activi-ties, there is no evidence that the Respondent threatened employees,promised them benefits, or displayed any Intent to retaliate against em-ployees because of their union activities In these circumstances, we haveat best an unsupported- inference that the termination was unlawfulMoreover, the judge credits the Respondent's testimony that Monsky'swork habits provided a legitimate basis for discharge Therefore, unlikeour dissenting colleague, we are unwilling to engage in building Infer-ences upon speculation to arrive at the tenuous conclusion that the Re-spondent violated the ActWe correct an error in the judge's discussion of the Monsky dischargeincident The judge refers to the customer's order as calling for AS-2"plate" glass The correct designation of the AS-2 glass is "sheet" glass2 In adopting the judge's conclusion that the Respondent's 14 March1980 questions to two employees as to what they knew about the Uniondo not constitute unlawful interrogation in violation of Sec 8(a)(1), werely on the absence of evidence of hostility toward the Union, the gener-alized nature of the inquiries, the informal and noncoercive atmosphere inwhich the questions were asked, the absence of threats or promises ac-companying the questions, and the forthrightness of the employees' re-plies which indicates that no intimidation or coercion existed RossmoreHouse, 269 NLRB 1176 (1984) We note moreover that employee Butta-cavoli could not recall such an interrogationorganizational activities. I would also find that theRespondent violated Section 8(a)(1) of the Act bycoercively interrogating employees Harold Baylisand Nick Buttacavoli about the Union.Monsky's DischargeThe Respondent is a small, family-run automo-bile parts wholesale distributor. Other than compa-ny officers, managers, and supervisors, it has only12 employees. In early 1980, employee Monskycalled the Union to express an interest in gainingrepresentation for the Respondent's employees.Around 4 March, Monsky invited employees to hishome for an 8 March organizational meeting. On 5March, Monsky told the Respondent's vice presi-dents Wachler and Mastrobuoni that he was inter-ested in forming a union and that he was con-cerned that unionization could affect adverselytheir positions with the Respondent as independentcontractor-glass installers. Wachler and Mastro-buoni told him that as corporate officers their posi-tions would not be affected by unionizing and thatMonsky should do whatever he liked, but that theRespondent's owner Grasso "would never go forit." At the 8 March meeting, Monsky and fellowemployees Baylis and Buttacavoli signed cards au-thorizing the Union to act as their representative.On 10 and 12 March Monsky successfully solicitedtwo other employees to sign cards. Further, Baylistestified that there was a great deal of discussionabout the Union among the employees throughoutthe week after the meeting at Monsky's house.On the afternoon of 13 March the Respondent'sgeneral manager Lawlor informed Monsky that hewas terminated. Lawlor told Monsky that the Re-spondent was dissatisfied with Monsky's work andthat an incident which occurred earlier in the daywas the last straw. This final incident involvedMonsky's selection of the wrong type of glass for acustomer's order. Monsky inadvertently pulledfrom inventory a safer, more expensive piece ofsafety plate glass instead of the safety sheet glasscalled for in the order. The error was correctedbefore the glass was sent. Grasso testified thatMonsky was never more than a marginal employeewho exhibited sloppy work habits, a lack of enthu-siasm, consistent tardiness, inadequate care forcompany property, and inattention to job responsi-bilities. This last incident involving the wrong glassallegedly prompted him to tell Lawlor to letMonsky go.With respect to Monsky's work record, the evi-dence is that he had initially worked for the Re-spondent for several months during 1978, left onAll dates are in 1980, unless otherwise indicated273 NLRB No. 23 REPCO DISTRIBUTING159his own initiative, and then was readily rehired byGrasso in February 1979. Monsky was given a $20-a-week raise in August 1979 as an inducement fromGrasso to remain with the Respondent rather thanaccept an offer from a competing employer. Grassohad also repeatedly expressed satisfaction withMonsky's performance by promoting him to ware-house foreman, complimenting him in front of cus-tomers, reassuring him of his position with the Re-spondent, and, just a week before terminating him,telling him that he had done a good job whileGrasso was out of town.The judge accepted as valid and legitimate theRespondent's justification for discharging Monsky.In recommending dismissal of the complaint, healso noted particularly the Respondent's lack ofdemonstrated union animus and of direct knowl-edge of Monsky's .involvement in protected unionactivities. Contrary to my colleagues, I find errorin the judge's findings with respect to animus,knowledge, motivation, and, ultimately, the occur-rence of an 8(a)(3) violation.As discussed below, I would find that Grasso un-lawfully interrogated employees about the Uniononly a day after Monsky's discharge. Apart fromthis , evidence, Wachler and Mastrobuoni admittedthe Respondent's union animus when they toldMonsky that Grasso "would never go for" union-ization. This same encounter ,between Grasso andthe Respondent's officers clearly established knowl-edge of Monsky's activities no later than 5 March.In addition, the small size of the Respondent'sfamily-run business and the open in-plant organiza-tional activities of Monsky further support the in-ference that the Respondent must have knownabout those activities before his discharge. In reli-ance on the foregoing evidence, I would find thatthe Respondent clearly knew about and was op-posed to Monsky's union activity.I would further find that Monsky's general workperformance and his error in selecting plate glasswere blatant pretexts designed to mask the Re-spondent's antiunion discriminatory, motivation fordischarging him. Although there is evidence thatMonsky, , was not, always a model employee, therecord shows that the Respondent. neverthelessconsidered him sufficiently valuable to overlook hisdeficiencies, offer encouragement and reassuranceof his tenure, grant him increased responsibilities,and even increase his salary rather than risk hisloss. The Respondent was willing to overlookwhatever inadequacies Monsky may have demon-strated without so much as a disciplinary warninguntil Monsky's union activities began. It is far tooimprobable to believe that Monsky's mistake inpulling a more expensive, safer, higher qualitypiece of glass than called for in a customer's order,a mistake which was corrected before the glass waseven loaded on the delivery truck and which re-sulted in no additional expense for either the Re-spondent or the customer, was such a drastic ,de-parture from or exacerbation of his previously con-doned conduct as to justify his precipitate dis-charge. The Respondent's sudden strictness withregard to Monsky's work betrayed its pretextualcharacter.2 Accordingly, I would find and con-clude that Monsky's discharge on 13 March violat-ed Section 8(a)(3) and (1).The Unlawful InterrogationsOn Friday, 14 March, the date after Monsky'sdischarge, Union Representative Gableman tele-phoned Grasso and told him that the Union repre-sented a majority of the Respondent's employeesand that he wanted to negotiate a contract. .Ac-cording to Grasso's own account, he followed upon this phone conversation by asking employeesBaylis and Buttacavoli what they knew about theUnion. My colleagues have adopted the jiidge'srecommendation to dismiss these alleged interroga-tions as noncoercive, isolated, and trivial in nature.I disagree.It is well established that questions probing intoemployees' union sympathies reasonably tend tocoerce employees in the exercise of their Section 7rights even absent accompanying threats of reprisalor promises of benefits. Here, according to the Re-spondent's own witness, the Respondent set out todiscover which employees supported the Unionsimply by asking individual employees what theyknew about the Union. Such inquiries, undoubtedlytend to inhibit employees' concerted activities. Par-ticularly within the context of this case, in a small12-employee plant where only 1 day earlier the Re-spondent unlawfully rid itself of the leading unionactivist, these interrogations by the Respondentowner cannot be Characterized as either trivial orisolated. Therefore, I would find that Grasso'squestion's to Baylis and Buttacavoli violated Sec-tion 8(a)(1) and warrant appropriate remedialaction. See Brooks Cameras, 250 NLRB 820 (1980).2 Both Grasso and Lawlor testified about the wrong glass incident andthe decision to terminate Monsky Their asserted concern about thesafety aspects of such an error should It have occurred in reverse, i e,that a lower quality glass might be substituted for an order requiring thebetter quality product, seems particularly contrived in light of the cir-cumstances actually presented 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISION, STATEMENT OF THE CASERAYMOND P. GREEN, Administrative Law Judge.These consolidated cases were tried before me on De-cember 17, 18, and 19, 1980, and April 1, 1981.1 Thecharge in Case 29-CA-7861 was filed by the Union onMarch 18 and the charge in Case 29-CA-7964 was fliedon April 4. Pursuant to these charges, a consolidatedcomplaint and notice of hearing was issued by the Re=gional Director for Region 29 on May 30. In substance,the complaint alleges:1.That, about March 13, a majority of the Respond-ent's employees, in a unit of service, production, andmaintenance employees designated the 'Union as theircollective-bargaining. representative.2.That, about .March 14, the Union requested the Re-spondent to recognize and bargain with it as the repre-sentative of the employees.3.That the Respondent diseharged its employees PhilVito on March '12, Robert Monsky On March 13, andGreg 'Galano on March 18 because these employeesjoined or supported the Union.FINDINGS OF FACTI. JURISDICTIONThe Respondent admits the jurisdictional allegations ofthe complaint. Therefore, it is found that the Respondentis a New York corpOration located at 157A GrantAvenue, Islip, New York, where it is engaged in thewholesale distribution of automobile parts and relatedproducts. Annually, the Respondent purchases goods andmaterials valued in excess of $50,000 which are delivereddirectly to it in interstate commerce from States otherthan the State of New York. Accordingly, it is conclud-ed that the Respondent is an employer engaged in corn.-merce within the meaning of Section 2(2), (6), and (7) ofthe Act. -II. THE LABOR ORGANIZATION INVOLVEDAlthough the status of the Union as a labor organiza-tion was denied, it is clear from the testimony of CharlieGableman that it is an organization in which employeesparticipate and which exists for the purpose of represent-ing employees vis-a-vis employers regarding wages,hours, and other terms and conditions of employment. It' Unless otherwise indicated, all dates are in 1980therefore is concluded that the Union is a labor organiza-tion within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICEThe first contact between the Union and employees ofthe 'Company occurred in January or February 1980. Inthis respect, employee Andrew Agosta was approachedby Union Agent Gableman and asked if he wished tojoin the Union Agosta then told Joseph. Grasso, the Re-spondent's owner, of this approach and the latter. re-sponded, ,"Don't worry about it." No further contactwas made between the Union and the Respondent's em-ployees until early March 1980.In early March, Robert Monsky called the Union indi-cating his interest in having representation and arrangedfor a meeting at his home on March 8. On March 4 or 5,Morisky spoke with various employees inviting them tothe 'meeting According to Monsky, around March 5 hespoke with Robert Wachler and Gaspar Mastrobuom inthe shop, told them that he was interested in forming aunibn, and asked if this would jeopardize their positionswith the Company. Monsky states that he asked themthis because he understood that Wachler and Mastro-buoni were independent contractors who installed glassfor the Company and he was concerned that under aunion contract they would not be able to continue in thatrelationship Monsky states that they responded that aunion would not affect them because they were officersof the Company and that they would "like to see thelook on Joe's face because he would never go for it."Monsky also states that they said that he should doWhatever he liked.Since the above transaction involved Wachler andMastrobuoni, it would be useful at this point to describetheir status with the Company. It appears that both indi-viduals do glass installation work for the Company andin connection with their functions do not have any su-pervisory duties or responsibilities. However, both weremade vice presidents by Grasso, about January 1, 1979,2and Mastrobuom is the latter's nephew. According toGrasso, he made Wachler a vice president because hewas very dedicated and loya1.3 (Lawlor and Mastrobuoniwere also made vice president at that time, no" doubt be-cause they were relatives.) Grasso also testified that thedesignation of Wachler and Mastrobuom as vice presi-dents did not bring them any added compensation or anyequity 'in the Company, although he did have an under-standing that ultimately, when he left the business, thevice presidents would take over.4 In effect, the arrange-2 About January 1, 1979, Wachler, Mastrobuomi and Lawlor weremade vice presidents, and Grasso's wife, Frances, became the Company'spresident Lawlor is concededly a supervisor within the meaning of theAct, and is Grasso's sonlin-law Frances Grasso is the Company's book-keeper3 The testimony also establishes that Wachler owned his own truck,has his own company, and was assumed to be an independent contractorby Grasso4 Although the General Counsel contends that Wachter and Mastro-buorn should be excluded from any unit found to be appropriate, it isnoted that she does not allege that they are supervisors or agents of theRespondent-,4.That, about March 14, and on _various other un-known dates e in March, the Respondent by JosephGrasso ,and by other unknown agents and supervisors in-terrogated employees concerning their membership in,activities on behalf of, and sympathy for the Union.5.That the Respondent's conduct, as heretofore al-leged, prevented the holding of a fair and free electionand therefore 'a bargaining order is required.On the entire record, including my observation of thedemean& of the witnesses and after consideration of thebriefs filed, I make the following REPCO DISTRIBUTING161ments made in 1979 appear- to be a 'kind of insurancepolicy to provide for the continuation of this smallfamily-owned business if and when Grasso left the Com-pany for health or retirement reasons.. •Getting back to the main plot, of the story, a meetingwas held at Monsky's home on Saturday, March 8,which was attended by Union Agents Gableman andBondi and by employees Robert Monsky, Harold Baylis,and Nick Buttacavoli. At this meeting where the unionagents spoke of the benefits of unionization, the threeemployees signed cards authorizing the Union to repre-sent them, for collective-bargaining. purposes. However,subsequent to the meeting Baylis, after speaking with hiswife, decided that he did not want to join the Union andon several occasions during the next week asked Monskyfor his card back In this regard, Monsky's testimonywas that he could not recall if Baylis asked for his cardback but it could have happened. I credit .the testimonyof Baylis that he did ask for his card backAccording to Monsky, about March 10 or 11 he askedGreg Galano and Phil Vito to 'sign union cards. Thesetwo emPloyees 'did sign such cards, Galano's being datedMarch 10 and Vito's card being dated March 12. There-fore, in toto, five employees signed cards for the Union.5On Wednesday, March 12, Phil Vito was -told byLawlor that he was discharged. According to Vito,about a week before, he. took- his truck to a gas stationwhere; in addition to getting gas, he bought a pack ofcigarettes which were put on the bill charged to the Re-spondent. He explained that he did not have change tobuy the cigarettes but, that the attendant told him thatthey were put on the gas bill. Vito testified that he in-tended to pay the Company for the cigarettes when hegot back. Although the, impression was given duringdirect examination that this event took place on the sameday that Vito was discharged and that he tendered themoney as soon as he returned to the Respondent's prem-ises, it soon became apparent that Vito "forgot" to repaythe money for about a week and that on March 12, whenLawlor approached him, Lawlor accused Vito of charg-ing cigarettes on the Company's credit card and that it"was the principle of the thing" with which he was con-cerned.According to Lawlor, he had received a call from thegas station on the morning of March 12 pursuant to5 As of March 14, when the Union made a demand for recognition, theGeneral Counsel asserts that the following people comprised an appropri-ate collective-bargaining unit Harold Baylis, Ernie Phillips, Nick Butta-cavoll, Phil Vito, Greg Galano, and Robert Monsky The Respondent as-serts that the unit should include Robert Wachler, Gaspar Mastrobuoni.Andrew Agosta, Harold Baylis, Ernie Phillips, George Puleo, Nick But-tacavoll, Mike Reissman, but excluded Vito, Galano, and MonskyAs to Vito and Monsky, the General Counsel asserts that they shouldbe Included in the unit notwithstanding the Respondent's contention thatthey no longer were employed because she asserts they were Illegally dis-charged As td Galano and Vito, the Respondent contends that they es-sentially did office work whereas the General Counsel asserts that theywere drivers With respect to Wachler and Mastrobuorn, the; GeneralCounsel contends that they should be excluded from the unit becausethey are vice presidents and because of their special relationship with theCompany The General Counsel also objects to the Respondent's conten-tion that Reissman and Puleo should be Included in the unit as she arguesthat the former was a management trainee and that the latter was on ex-tended sick leave Finally, the Ge'neral Counsel takes no position as toAndrew Agostawhich he visited the station and learned that Vito wasmaking a habit: of charging cigarettes to the Respondent.He states that, when he confronted Vito about this, thelatter 'admitted it Lawlor testified that he therefore de-cided to discharge Vito. In connection with the dis-charge of Phil Vito, I note here that there was no directevidence that either Lawlor or any other company agenthad knowledge of the fact that Vito had signed a unioncard earlier that day. It also is noted that-there was evi-dence that, on one other occasion when an employeewas suspected of stealing, he was given the option of re-signing:•On March 13, Monsky was discharged. That morningMonsky, who is in charge of the Warehouse, received anorder calling for "the delivery of plate glass designated asAS-2 for the side windOw of a bus. In this regard, thereare various types Of glass used in motor vehicles, amongthem being -glass designated as AS:1 and AS-2. Theformer (AS-1) is required by Federal law for wind-shields, is clearly marked as such on -the glass itself, andis somewhat more expensive than AS-2 glass. AS-2glass, on the other hand, can be used for any window ona vehicle other' than the windshield 6Having received the order, Monsky went back to thewarehouse to get the glass and, instead of pulling out apiece of AS-2 glass, pulled out a piece of AS-1 glass.According to Monsky, after pulling the glass Grassoyelled at him "Don't you know what you are pulling.You're pulling out' a more expensive piece of glass."Morisky states that in response he said that the glass wasmarked wrong, "so how was I supposed to know."7 Hethen testified that he responded firther by saying that hedid not have the other piece of glass, 'apparently meaningthat he did not find the AS-2 glass in stock. At one pointin Monsky's testimony he stated that Grasso said that hehad pulled AS-1 instead of AS-2 glass, but he later testi-fied that Grasso did not say anything about AS-1 orAS-2 8 Monsky further testified that "it was not a bigthing, as far as I was concerned.", According to Monsky,later in the day Lawlor told him that he was fired.Monsky states that Lawlor told him-that he was not pro-ductive, not happy, that the Company was family ownedand he could not go further, and that Lawlor had unsuc-cessfully tried. to get raises for Monsky 9 Therefore, ac-6 For safety reasons,' the National Highway and Safety Administrationis empowered to adopt safety standards pursuant to which Items of motorvehicle equipment cannot be sold unless meeting safety standards 80Stat 722 Pursuant to the statute, Motor Safety Standard No 205 waspromulgated which deals with -glazing materials and requires, Inter aim,that such materials conform to the American National Standard "SafetyCode for Safety Glazing. Materials for Glazing Motor Vehicles Operatingon Land Highways" The American Standard Safety Code, in turn, des-ignates AS-1 glass as being4 suitable for windshields and AS-2 as notbeing suitable for windshields' Pursuant to the, statute, a violation of thelaw or, any attendant regulation can subject a company to a fineMonsly conceded, however, that AS-1 glass is clearly marked assuch with the designation etched onto the glass8 Early in his testimony, Grasso said that Monsky pulled out AS-2glass rather than AS-1 glass which was called for by the order He latercorrected himself and testified that it was AS-2 glass which was calledfor in the order and not AS-1 glass9 According to Monsky he had been pressing the Company repeatedlyover several months for a raise but was continuously put off 162DECISIONS OF NATIONAL. LABOR RELATIONS BOARDcording to Monsky's account Lawlor did not mentionthe glass incident when he was being discharged.While Lawlor acknowledges telling Monsky that hefelt that Monsky was not happy with his work, he statesthat he specifically told Monsky that the glass incidentwas the final straw In this regard, Lawlor testified that,when Monsky pulled the wrong piece of glass, he ques-tioned Monsky about it and the latter said that he couldnot find the right glass. Lawlor further testified that hetold Monsky, "This was not right," and that if he couldnot find it he should ask. According to Lawlor, hegained the impression from Monsky's response, and thefact that Monsky was supposed to be in charge of thewarehouse and know its inventory, that Monsky did not •really care if he pulled the wrong glass which could, inthe future, result in the wrong glass being pulled whenAS-1 glass was required. As such, Lawlor concludedthat Monsky showed a lackadaisical attitude and a disre-gard of his responsibilities, a conclusion which tends tobe supported by Monsky's testimony that his pulling ofthe wrong glass was not a big thing as far as he was con-cerned.As part of the General Counsel's case, she adducedthrough Grasso that, prior to March 13, he consideredMonsky to have had poor work and personal habits for asubstantial period of time and had tolerated this. She alsoestablished that Monsky had received a raise in thesummer of 1979 when he indicated that he was offered ajob by a competitor. From this, the General Counselargues that, if the Respondent considered Monsky to bea poor or indifferent worker for so long a period of timeand tolerated this condition, then the only logical' inter-vening factor which could have precipitated the decisionto discharge him was his union activitiesOn Friday, March. 14, Gableman, On behalf of theUnion, called Grasso on the phone and said that theUnion represented 'a majority of the Company's employ-ees and that he wanted to negotiate a contract. ACcord-ing to Gableman, Grasso replied that he could visit theshop and speak with him on March 17 at 10 a.m. Laterin the day, according to Grasso, he told Lawlor abbutthe call and asked Baylis if he knew anything about theUnion. AcCording Grasso and Baylis, the latter saidthat he signed a union card but had unsuccessfully- askedMonsky for its return. MSc:, in his pretrial affidavit,Grasso said that he also asked Nick Buttacavoli aboutthe Union. However, Buttacavoli, in his testimony, couldnot recall such an interrogation, asserting instead thatGrasso, without mentioning the Union, merely. asked ifhe was happy with his job and if he had any complaints.In connection with these incidents, I credit Grasso's tes-timony that lie questioned Baylis and Buttacavoli, afterreceiving the telephone call from Gableman.On March 17, Gableman and Bondi went to the Com-pany's premises only to discover that Grasso was not in.They then left and did not return. On March 18, theUnion filed a petition for an election in Case' 29-RC-4909 which was later withdrawn on June 30, 1980.Given normal mail delivery, the petition would thereforehave been received by the Respondent on March 19 or20.On March 18,- Greg Galano was discharged. As , willbe recalled, Galano had signed a union authorizationcard on March 10. However, apart from signing "thiscard, it does not appear that Galano participated in anyother union activities and there is no direct evidence thatthe Respondent's agents were aware that Galano hadsigned a union card.'Galano had been hired 'about 4 weeks before March -18'and, according to the Respondent, he was hired as a pro-bationary employee to work mainly in the -office takingorders over the phone Galano maintains, however, thathe was never told that he was on probation. 'He doesconcede that the major part of his work was in the officetaking orders over the phone. He asserts, hoivever, thathe also drove a good deal of the time.According to Galano, on March 18 Lawlor told himthat he was being discharged Galano states,that when heasked why, Lawlor . said that he was not the type -ofperson that the Company was looking for. He furtherstates that when he asked if his layoff had anything to dowith the Union, Lawlor paused and said, "I've heardsome rumors" According to Galano, he then askedGrasso why he was fired and states that Grasso said thathe was:not the right type of person for the job, that theywere looking for someone with more schooling, and thatGalano liked to be out on the road which was not chal-lenging enough for him. He also states that Grasso saidsomething about sending out •a wrong piece of glasswhich Galano denied ever happening. .According to Lawlor, he and Grasso decided onMarch 18 to discharge Galano because, in their opinion,he was not salted for the job that he was hired to do. Inthis respect, they testified that Galano 'did not have agood telephone personality, that he was 'too rough :onthe phone, and that since he was hired mainly to takecalls from customers, Galano was not sufficiently usefulto the Company. Lawlor teStified that he had discussedthis problem with Grasso ,prior to March 18 but that,when Galano did not improve, it was decided to let himgo. As to his conversation with ,Galano on March 18,Lawlor conceded, after being shown his pretrial affida-vit, that Galano did ask him if his discharge had any-thing to do with the Union. Lawlor asserts that he an-swered "no" to this inquiry.It appears from, the testimony of Agosta that, afterMonsky was fired, the Union established a picket line atthe Company's premises and that Monsky participated inthat picketing. According to Agosta, Grasso, on one oc-casion, on seeing Monsky on the picket line, said that hedid not understand why Monsky would "go that route,join the Union, and that the "guys didn't come to himand'. . . try to work something-out before setting up thisunion." It is noted that apart from these statements madeto Agosta and the two instances. when Grasso questionedemployees as described above, there was no other evi-dence that any other representatives of the Respondent'smanagement communicated to any employees about theUnion much less expressed, in any way, any intention toretaliate against employees who joined or supported theUnion. REPCO DISTRIBUTING163IV. ANALYSISIn my opinion, the critical issue in this case is whetherthe Respondent illegally discharged Robert Monsky, PhilVito, and Greg Galano because of their union activitiesor whether they were discharged for other reasons. Incases such as this, it must first be ascertained whether theGeneral Counsel has made a sufficient showing "to sup-port the inference that protected activity was a `motivat-ing factor' in the employer's decision," which, if shown,requires the Respondent "to demonstrate that the sameaction would have taken place even in the absence ofprotected conduct." Wright ' Line, 251 NLRB 1083(1980).1•It is self-evident that the timing of the three discharges(Vito on March 12, Monsky on March 13, and Galanoon March 18), occurring shortly after they signed unioncards, does suggest, at the very least, a suspicion that acausal connection exists. Nevertheless, suspicion is notthe same thing as proof and while timing may justify aninference of antiunion animus, inquiry must be made intoall of the circumstances leading up to the discharges in-cluding, inter aim, whether the employer had knowledgeof the union activities, other evidence union animus,whether any intervening transactions occurred whichmay have caused the discharges, and whether the rea-sons asserted by the employer were pretextual in natureor were contrary to its normal custom and practice.In the present case, the General Counsel contends thatthe Employer had knowledge of its employees' union ac-tivities through a number of transactions which oc-curred, in addition to the fact that this was a smallshop." The first of these transactions involves the con-versation between Agosta and Grasso wherein theformer, in January or February, told the latter that hewas approached by the Union and where Grasso replied,"Don't Worry about it." Nevertheless, despite the factthat Grasso became aware of this contact a month ortwo before the discharges in question, it also appearsthat, after this single contact between the Union andAgosta, no further organizational efforts were made untilearly March when Monsky and other employees came incontact with the Union. Therefore, as the Union was notengaged in organizing activities from its first approach toAgosta until March, and as no other employees had metwith the Union during the intervening period, it can onlybe said that the Employer had knowledge of the firsttentative contact between the Union and Agosta Ac-cordingly, it does not seem to me that the conversationbetween Agosta and Grasso can, of itself, be the basis forconcluding that the Employer had knowledge of the sub-sequent organizing efforts by .the Union or the later ac-tivities of Monsky, Vito, and Galano. Moreover, the re-10 It is my understanding that although the criteria set forth in WrightLine provides a frame work for analyzing these Issues, it does not purportto alter the longstanding rule that the ultimate burden of proof rests withthe General Counsel" In her brief, the General Counsel cites Tayko Industries, 214 NLRB84, 87 (1974), and Wal-Mart Stores, 201 NLRB 250 (1973), for the propo-sition that in a small shop it is "likely that the employer had observed theactivity in question " For an extensive discussion of what has been calledthe "small plant doctrine." see American League, 189 NLRB 541, 548-549(1971)sponse given by Agosta would appear to manifest a sin-gular lack of concern by Grasso about the Union's con-tacts with his employees.The second transaction relied on for establishingknowledge of union- activities prior to March 12 wasMonsky's conversation with Wachler and Mastrobuoniabout March 5. As noted above, Monsky testified that hetold these two men that he was interested in forming aunion. He also testified that they replied that he shoulddo as he liked and that they would "like to see the lookon Joe's face because he would never go for it." Thenext question is whether their knowledge of Monsky's in-terest in the Union can be imputed to the Respondent. Inthis regard, although it was conceded that these two in-dividuals had the titles of vice president and that Mastro-buoni is Grasso's nephew, they nevertheless did installa-tion work for the Company and had no supervisory ormanagerial functions. Indeed, the General Counsel doesnot contend that either was a supervisor or agent of theRespondent As such, I do not believe that I can impute,by virtue of agency, their knowledge of Monsky's activi-ties to the Respondent, although It may be plausible thatas both had a potential equity interest in the Company,and because Mastrobuom was a relative, that they men-tioned this conversation to Grasso.Another element to be considered is whether, apartfrom the timing of the discharges, there is other evidencemanifesting an intent to retaliate against employees whoeither joined or supported the Union. In this respect,Grasso by his own admission questioned two employeesas to what they knew of the Union after receiving ademand for recognition from Gableman. Grasso alsodoes not deny that sometime after Monsky was dis-charged and was seen picketing at the employer's prem-ises, he stated to Andrew Agosta that he did not under-stand why Monsky would "go that route, join theUnion" and that the "guys didn't come to him and . . .try to work something out before setting up this union."Nevertheless, the evidence herein does not disclose thatthe Respondent's management talked or communicatedabout the Union with employees on any other occsionsand the record is devoid of any evidence disclosing thatthe Employer either threatened employees or promisedbenefits to them. In my opinion neither the questioningof employees about the Union nor the statements madeto Agosta in the context made were manifestations of anintent to retaliate. In short, it is my opinion that the evi-dence adduced by the General Counsel to suggest unionanimus on the part of the Respondent is, apart from theelement of timmg, decidedly weak and unpersuasive.With respect to Vito, the evidence establishes that hesigned a union card on the morning of March 12 andwas discharged later on that day. In this case there is nodirect evidence of any knowledge on the part of theCompany that he signed this card and there is no evi-dence that any supervisors or agents of the Respondentwere in the vicinity when the card was solicited, signed,or returned to Monsky.It established that, about a week prior to his discharge,Vito charged a pack of cigarettes on the Company'scredit card when he purchased gasoline for the truck he 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas driving. It also was established to my satisfactionthat Lawlor became aware of this on the morning ofMarch 12 and that, when he confronted Vito with an ac-cusation of misusing the credit card, Vito admitted it,whereupon Lawlor discharged him, stating that it wasthe principle of the thing with which he was concernedAlthough Vito testified that he intended to immediate-ly repay the Company, he conceded that it slipped hismind for about a week and that he did not tender themoney until after being confronted by Lawlor on March12. Whether Vito did or did not intend to repay themoney is somewhat irrelevant because his failure tomake timely repayment would clearly have led Lawlorto believe that Vito was making personal use of theCompany's credit card.The General Counsel argues that disparate treatmentwas shown in Vito's case as there was evidence that an-other employee who was suspected of stealing was giventhe option of quitting. However, it is my opinion thatthere is not much distinction between a forced resigna-tion and a discharge and, to the extent that the past prac-tice of this Employer may serve as a guide, the evidenceconcerning the oiher employee suspected of stealingtends to support the Respondent's contention that it doesnot retain employees who are believed to have convertedcompany property or assets.In the case of Vito my function is only to determinewhether his discharge was motivated by his support forthe Union and not whether his discharge was for "goodcause" As it is my opinion that on March 12 the Re-spondent discovered that Vito had charged his personaleffects to the Company and also because this had notbeen reported for about a week, the Company had a rea-sonable basis for believing that Vito was being less thantotally honest in his dealings with the Company. It there-fore is concluded that this transaction rather than Vito'sexecution of a union authorization card on March 12 wasthe sole motivating factor in the decision to dischargehim. Accordingly, it is recommended that the complaint,insofar as it alleges that Vito was discharged for dis-criminatory reasons, be dismissedAs in the case of Vito, there is no direct evidence thatthe Respondent was aware of Monsky's union activitiesalthough the circumstantial evidence supporting such anassertion is somewhat stronger. Unlike the situations ofVito and Galano, the evidence discloses that Monskywas the most active employee supporter of the Union,having contacted the Union and solicited its supportamong the other employees."Having demonstrated that the Respondent viewedMonsky as a poor and indifferent employee for a sub-stantial period of time before his discharge, the GeneralCounsel contends that the only intervening event whichcan explain Monsky's sudden discharge on March 13 washis union activities which commenced in early MarchHowever, the record herein also discloses another inter-vening event which the Respondent asserts was the laststraw and which caused it to terminate Monsky's em-ployment.12 See W W Grainger, Inc , 255 NLRB 1106 (1981)As noted above, on the morning of March 13 Monskyhad to take out of the warehouse's inventory a piece ofAS-2 glass for delivery. Instead of pulling the AS-2glass, he pulled a pane of AS-1 glass which provoked aconfrontation with Grasso over this mistake In response,Monsky explained his actions by asserting alternativelythat he could not find the right glass and that the glasswas wrongly marked. According to the Respondent,since Monsky was in charge of the warehouse where theglass was kept and therefore was expected to be awareof its inventory, his mistake and his explanations for themistake indicated a lackadaisical attitude toward his jobwhich could, in the future, lead to a serious problem be-cause Federal regulations require the use of AS-1 glassfor vehicle windshields and Monsky's lack of responsibil-ity might result in the wrong glass being, delivered andinstalled in violation of Federal law and thereby risk theimposition of a fine. Indeed, the testimony of Monskythat the pulling of the wrong glass was not a big thing asfar as he was concerned tends to support the Respond-ent's view that, from his actions on March 13, it came torealize that Monsky not only was a poor employee, butthat he was indifferent to his responsibilities.Given the lack of evidence showing union animus onthe part of the Respondent, together with the existenceof an intervening event which plausibly could haveserved as a sufficient reason for discharging him, it isconcluded that the evidence, on balance, is insufficient toestablish that the Respondent discharged Monsky be-cause of his activities or support for the Union I shalltherefore recommend that this allegation of the com-plaint be dismissed.I also conclude that the discharge of Galano was notviolative of the Act Galano had been hired approximate-ly 3 to 4 weeks prior to his discharge on ,March 18 andmuch of his time was spent answering telephone calls inthe office. Apart from signing a union card on March 10,Galano did not participate in any other union activities.Also, although the Respondent was clearly aware of theUnion's organizational efforts by March 18, there is nodirect and little circumstantial evidence, aside from thetiming of his discharge' and the size of the shop, to showthat the Respondent had knowledge that Galano hadsigned a union card or otherwise supported the Union.Given my opinion that there was insufficient evidence ofunion animus and the fact 'that I have credited the Re-spondent's reasons for discharging Vito and Monsky, Ishall do the same in the case of Galano's dischargeTherefore, it is concluded that the Respondent terminat-ed the employment of Galano because it felt that he wasnot sufficiently good at the job for which he was mainlyhired to perform, namely, dealing with customers on thephone.In view of my conclusion that the Respondent did notviolate the Act by discharging the three employees, it isclear that the refusal-to-bargain allegation of the com-plaint must also be dismissed as it cannot be said that,even with two instances of interrogation, the Employer'sconduct prevented the holding of a fair and free election.NLRB v. Gissel Packing Co, 393 U.S 575 (1969). REPCO DISTRIBUTING165Finally, although the evidence herein discloses thatGrasso asked at least one, and perhaps two, employees ifthey knew anything about the Union, after he receivedthe telephonic demand for recognition from Gableman, itis my opinion that this was isolated, noncoercive, andtrivial in nature. Accordingly, I am of the opinion that itwould not effectuate the purposes or policies of the Actto require the Respondent to remedy this allegation. BathElectrical Systems, 233 NLRB 762 (1977).CONCLUSIONS OF LAW1 The Respondent, Repco Distributing, Inc., is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2. Glass Warehouse Workers & Paint Handlers, LocalUnion No. 206, International Brotherhood of Paintersand Allied Trades, AFL-CIO is a labor organization• within the meaning of Section 2(5) of the Act3. The Respondent has not engaged in any conduct inviolation of the Act requiring remedial relief.On these findings of fact and conclusions of law andon the entire record,- I issue the following recommend-ed"ORDERIt is ordered that the complaint be dismissed in its en-tirety" If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses